Citation Nr: 1743059	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-29 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's husband


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (Agency of Original Jurisdiction (AOJ)).

In August 2016, the Veteran testified at a Board videoconference hearing held at the St. Louis RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that additional development on the claims for service connection for left hip, bilateral knee, and low back disabilities is warranted.

During the August 2016 hearing, the Veteran testified that she received post-service medical treatment through TRICARE as a dependent wife.  The Veteran indicated that the records associated with this treatment may be relevant to her claims on appeal and that she would attempt to obtain them.  Those medical records are not part of the claims file.  On remand, the AOJ should attempt to obtain those records.

The Board observes that the record contains opinion for and against the claims.  The Board finds that the TRICARE records are necessary to properly evaluate the factual foundation underlying each opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 400, 403-04 (2008) (the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702 , are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion; the factors identified in Fed.R.Evid 702 are as follows: (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case).

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding relevant treatment records specifically including:

* post-service treatment records from the Veteran's TRICARE providers (which may be under her last name identified on her DD 214);
* and any outstanding VA treatment records dated since September 2016.

All attempts to obtain records should be documented in the claims folder.  The Veteran's assistance in identifying and obtaining records should be solicited as needed.

2.  After completing the actions detailed above, as well as any other development deemed necessary, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

